Citation Nr: 0209009	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971, September 1978 to August 1987, and September 
1987 to January 1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
has a current right hip disability, distinct from service-
connected fibromayalgia.

3.  There is no competent medical evidence that the veteran 
has a current bilateral knee disability, distinct from 
service-connected fibromayalgia.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection is not warranted for a right hip 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In various pieces of correspondence, and during two personal 
hearings, the veteran and his representative maintain that he 
incurred a bilateral knee disability and a right hip 
disability during service.  He has reported pain in the right 
hip and knees while hiking and carrying a backpack while on 
active duty.  The veteran has stated that he does not 
remember any particular hip or knee injuries, and that his 
right hip began to be painful in the late 1980's.  The 
veteran has stated that his conditions now result in pain on 
use and on motion.  The veteran is service-connected for a 
number of disabilities, including fibromayalgia of multiple 
joints and degenerative joint disease of the right foot, left 
foot, right hand, left hand and cervical spine.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two cases of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
Dyment v. Principi, 287 F.3d 1377 (2002) and Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) that have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.]  Regardless, the applicability of 
the VCAA in the instant case is a moot point, as all 
pertinent mandates of the VCAA and implementing regulations 
have been satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection by a copy of the rating decision on appeal, the 
statement of the case and various supplemental statements of 
the case.  A March 2002 supplemental statement of the case 
provided the veteran notice of the regulations implementing 
the VCAA and applied them to the specific facts of his case.  
June 2001 correspondence to the veteran requested that he 
provide information and completed release forms so VA could 
obtain additional medical records.  

Service medical records, service personnel records and post-
service VA and private treatment records have been obtained 
and associated with the veteran's claims file.  VA has 
conducted medical examinations in connection with the 
veteran's claim.  In fact, as will be discussed below, the 
most recent VA orthopedic examination, to include X-rays of 
the joints at issue, ruled out the presence of the two 
claimed disabilities.  The veteran has not indicated any 
additional post-service medical treatment.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate the veteran's claims.  There is no indication of 
existing evidence that could substantiate the claims that the 
RO has not obtained.  The veteran has been provided VA 
examinations.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the claim.  Accordingly, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided).

The service medical records show that in May 1984, the 
veteran complained of chronic pain in the left knee.  He 
complained of chronic pain throughout his body, including the 
left knee, of ten days' duration in July 1984.  The 
impression was multiple arthralgias.  The veteran was 
diagnosed with chondromalacia and possible tracking disorder 
in August 1984.  The veteran complained of knee pain in 
August 1985, at which time he was diagnosed with 
retropatellar pain syndrome with associated medial plica.  
Regarding post-service medical records, the veteran's claims 
file contains VA and private outpatient treatment records for 
a variety of conditions, and records of VA examinations, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

During a May 1993 VA Agent Orange examination, the veteran 
complained of aches and pains in all joints.  The diagnosis 
was generalized degenerative joint disease.  

The veteran denied specific injuries to a joint other than 
the left elbow during a September 1993 VA general medical 
examination.  He complained of musculoskeletal pain and 
stiffness.  On examination, there were classic tender trigger 
areas, and the veteran's right hip and knees were among the 
tender body parts.  The pertinent diagnosis was classical 
fibromayalgia syndrome, and denial of injuries to the right 
hip or knees.  During a September 1993 VA muscle examination, 
the veteran complained of generalized arthralgias and 
myalgias.  On physical examination, there was normal range of 
motion of the hips and knees, with pain.  There were no 
obvious abnormalities, effusion, redness or heat noted.  

In February 1995, the veteran complained of generalized 
musculoskeletal pain.  On examination, his joints showed full 
range of motion, without heat, redness or swelling.  He had 
multiple, positive, tender trigger areas.  The impression was 
fibromayalgia syndrome.  

The report of a March 1995 hospital report provides that the 
veteran denied problems with pain in the legs.  On physical 
examination, there was no leg pain.  The assessment included 
fibromayalgia and degenerative joint disease.

A December 1995 VA radiographic examination of the veteran's 
pelvis found extremely minimal bony sclerosis at the superior 
aspect of the acetabula, well-maintained joint spaces and no 
fractures, destructive lesions, free joint bodies 
calcifications or erosive changes.  It was specifically noted 
on the X-ray report that an etiology for the veteran's 
symptoms was not identified.  

A March 1996 VA examination found that the veteran's hips 
rotated internally and externally normally.  He was sore to 
palpation just below the anterior superior iliac spine on the 
right side in the soft tissue area.  He had normal movement 
of both knees with no grating palpated.  The examiner stated 
that if one were to evaluate the veteran objectively and 
discount his verbiage, there was no loss of range of motion 
in any complained of area.  No pertinent diagnosis was 
provided.  

The report of an August 1996 VA examination provides that the 
veteran had no knee effusion or swelling, tenderness or 
deformity.  Flexion and extension were good and within normal 
limits.  Hip adduction was to 45 degrees.  The hips were 
difficult to examine because the veteran had difficulty lying 
flat but there appeared to be no limitation of motion there.  
No pertinent diagnosis was provided.  

The report of an April 1997 VA examination provides that the 
examiner reviewed the veteran's claims file.  On physical 
examination, the veteran was slightly to moderately tender 
over the right anterior superior iliac region and distal 
outer half of the right groin to palpation.  The veteran's 
right knee was tender about the  medial joint line, with no 
tenderness on the left knee.  Cruciate and collateral 
ligaments were stable bilaterally and McMurray's test was 
negative bilaterally.  There was no effusion bilaterally, and 
muscle strength was within normal limits bilaterally.  The 
left knee had moderate crepitance, with none on the right.  
Range of motion was extension to zero bilaterally, flexion to 
135 degrees on the right and flexion to 130 degrees on the 
left.  Extension on the right elicited complaint of pain 
about the right anterior superior iliac spine region.  The 
examiner commented that the area identified by the veteran as 
the right hip appeared to not be the actual hip joint, but 
was soft tissue about the anterior superior iliac spine 
region.  The examiner stated that he was unable to determine 
from the record any conditions of the knee areas which would 
be related to military service or any treatment for them.  

The report of a November 2001 VA examination provides that 
the examiner reviewed the veteran's claims file.  Physical 
examination of the hips and knees was noted to be 
"difficult".  It was noted that the veteran had extreme 
pain behavior, sometimes even without stimulus.  The examiner 
further reported that, in attempting to help the veteran 
move, every small movement was accompanied by extreme pain 
response.  Flexion of  the hip was possible to 90 degrees.  
The right knee flexed to 110 degrees, with no effusion or 
specific tenderness of the knee itself.  There was no 
crepitus or instability.  Left knee flexion was obtained by 
the veteran himself to 110 degrees, and he said he could not 
go further.  There was no instability but it could not be 
tested very vigorously due to his pain responses.  The 
impression was that the veteran did not weight bear on his 
right hip or knees, did not describe mechanical problems with 
those joints now, and it was difficult to separate them from 
his generalized pains.  The examination was also difficult 
due to the generalized pains attributed to fibromayalgia.  
The examiner concluded t6hat, at this time, there were no 
objective, abnormal findings specific to the right hip or 
knees.  The examiner also observed  that whether a diagnosis 
could be made was greatly dependent on radiographic 
examination.  An addendum to the report provides that X-rays 
of the right hip and knees were normal.  The examiner opined 
that there was no evidence to link the veteran's 
fibromayalgia with the specific joint pain he reported while 
on active duty.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

Based on a thorough review of the evidence of record the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for a bilateral knee 
disability and a right hip disability.  

First, the medical records reviewed above fail to show that 
the veteran currently has disability of either knee or right 
hip that is separate and distinct from his service-connected 
fibromayalgia.  The medical evidence is negative for any 
distinct current diagnosis of the knees or right hip, other 
than fibromayalgia, and are negative for any distinct 
symptoms of the knees or hips, other than complaints of pain 
and tender trigger areas.  For example, the veteran's knees 
and hips have had full range of motion, and there has been no 
showing of redness or effusion.  The most recent VA 
examination found that there were no objective, abnormal 
findings specific to the right hip and knees, and that X-rays 
of the right hip and knees were normal.  Simply put, the most 
recent VA compensation examination ruled out the presence of 
a current disability of the right hip or either knee, 
separate from the veteran's already service-connected 
fibromyalgia.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's review 
of the record in this case shows no claim of or proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board recognizes that the veteran was diagnosed with 
generalized degenerative joint disease, on examination in May 
1993 and March 1995.  However, the medical evidence reviewed 
above is negative for any specific indication that the 
veteran has degenerative joint disease of the right hip or 
bilateral knees.  Again, the most recent VA compensation 
examination included X-rays of the right hip and knees and 
they were negative for any abnormality.

The Board also recognizes the veteran's current complaints of 
right hip and bilateral knee pain, and his assertions that 
the pain represents disabilities of the right hip and knees 
that are separate and distinct from his service-connected 
fibromayalgia.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  On the other hand, since the veteran is a 
layperson, his own assertions do not constitute competent 
medical evidence that he has any current, diagnosable right 
hip or knee condition, distinct from his service-connected 
fibromayalgia.  Moreover, even if the competent medical 
evidence showed that the veteran did have current 
disabilities of the right hip and knees, other than 
fibromayalgia, his own testimony would not constitute 
evidence linking them to his service, or to findings in his 
service medical records.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a right hip disability and a bilateral 
knee disability.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).
                                                        ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

